DECISION OE THE COURT.
In view of the provisions of Section 295 of the Code of Civil Procedure, wherein are enumerated the decisions of district courts from which an appeal lies to the Supreme Court, and the decision rendered by the District Court for the Judicial District of Humacao on the 15th of August of last year not coming within the provisions of the said section, the motion herein filed is sustained; and, therefore, the appeal taken by Attorney Bafael López Landrón, as counsel for the Estate of Catalina Borrás y Grinart, from the said decision, is hereby dismissed, with costs against the appellant. This decision will be communicated to the District Court of Humacao for the proper purposes.
Chief Justice Quiñones, and Justices Hernández, Fi-gueras, MaeLeary and Wolf concurred.